Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-10,12-19,21 are allowed and remembered as claims 1-18. The original Claims 2,11,20 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
An apparatus for protecting a person from injury by a machine comprising: an explosion proof housing; a proximity sensing portion disposed in the housing having a field source which produces a field that is used to sense a location of the person relative to the machine; and a wireless communication portion disposed in the housing through which the field produced by the field source is changed remotely and wirelessly from outside the housing based on signals wirelessly received to reprogram and change the field, the wireless communication portion in electrical communication with the proximity sensing portion, the proximity sensing portion includes at least a first microprocessor having code, and the first microprocessor is reprogrammed remotely and wirelessly from outside the housing through the wireless communication portion and the code is able to be read remotely and wirelessly from outside the housing through the wireless communication portion.


A method for protecting a person from injury by a machine comprising the steps of: placing a proximity sensing portion disposed in an explosion proof housing with the machine; moving the machine; changing remotely and wirelessly from outside the housing through a wireless communication portion disposed in the housing a field produced by a field source of the proximity sensing portion disposed in the housing based on signals wirelessly received to reprogram and change the field, the field is used to sense a location of the person relative to the machine, the wireless communication portion in electrical communication with the proximity sensing portion; and reprogramming a first microprocessor having code of the proximity sensing portion remotely and wirelessly from outside the housing through the wireless communication portion and wherein the code is able to be read remotely and wirelessly from outside the housing through the wireless communication portion. 
As per claim 19, 
A system for protecting a person from injury by a machine comprising: Page 5 of 8Appl. No. 15/650.268 Arndt. dated February 15, 2022 Reply to Office action of April 15. 2021 an apparatus having an explosion proof housing; a proximity sensing portion disposed in the housing having a field source which produces a field that is used to sense a location of the person relative to the machine; a wireless communication portion disposed in the housing through which the field produced by the field source is changed remotely and wirelessly from outside the housing based on signals wirelessly received to reprogram and change the field, the wireless communication portion in electrical communication with the proximity sensing portion disposed on the machine and a personal-alarm device which engages with the field to trigger an alarm disposed on the person; a wireless communication network in communication with the wireless communication portion; and a controller remote from the apparatus in communication with the network through 
As per claim 21, 
An apparatus for protecting a person from injury by a machine comprising: a housing; Page 6 of SAppl. No. 15/650,268 Amdt. dated February 15, 2022 Reply to Office action of April 15, 2021 a proximity sensing portion disposed in the housing having a field source which produces a field that is used to sense a location of the person relative to the machine; and a wireless communication portion disposed in the housing through which the field produced by the field source is changed remotely and wirelessly from outside the housing based on signals wirelessly received to reprogram and change the field, the wireless communication portion in electrical communication with the proximity sensing portion, the wireless communication portion includes a Wi-Fi module having a transmitter and a receiver, the wireless communication portion includes a cable port through which the Wi-Fi module is reprogrammed when the Wi-Fi module is not working properly.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Zoratti et al. (US 2006/0176160) shows an apparatus for a machine comprising a proximity sensing portion having a field source that is used to sense a location of the object relative to the machine; a microprocessor; a wireless communication portion.  Dasilva et al. (US 2010/0289662) shows an apparatus for protecting a worker from injury by a machine in a working environment having a proximity sensing portion and a communication portion. 

As per claims 1, 10 and 19, 
An apparatus or system for protecting a person from injury by a machine comprising: an explosion proof housing.
As per claim 21, 
An apparatus for protecting a person from injury by a machine comprising: a housing; Page 6 of SAppl. No. 15/650,268 Amdt. dated February 15, 2022 Reply to Office action of April 15, 2021 a proximity sensing portion disposed in the housing having a field source which produces a field that is used to sense a location of the person relative to the machine; and a wireless communication portion disposed in the housing through which the field produced by the field source is changed remotely and wirelessly from outside the housing based on signals wirelessly received to reprogram and change the field, the wireless communication portion in electrical communication with the proximity sensing portion, the wireless communication portion includes a Wi-Fi module having a transmitter and a receiver, the wireless communication portion includes a cable port through which the Wi-Fi module is reprogrammed when the Wi-Fi module is not working properly.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689